     Case 2:21-cv-00075-RFB-VCF Document 36 Filed 07/27/21 Page 1 of 1



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                ***
                                                               Case No. 2:21-cv-00075-RFB-VCF
 7    GERARDO PEREZ,
                                                                  ORDER TO PRODUCE FOR
 8                         Plaintiff,                               VIDEOCONFERENCE
 9             v.                                                 GERARDO PEREZ, #857265

10    JENNIFER NASH, et al,
11                      Defendants.
12
        TO:         CALVIN JOHNSON, WARDEN, HIGH DESERT STATE PRISON, INDIAN
13                  SPRINGS, NV
14
15          THE COURT HEREBY FINDS that GERARDO PEREZ, #85726, is presently in custody

16   of the Nevada Department of Corrections, located at High Desert State Prison, Indian Springs,

17   Nevada.

18          IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or

19   his designee, shall arrange for and produce GERARDO PEREZ, #85726, on or

20   about Friday, July 30, 2021, at the        hour   of      10:15   a.m.,   for   a    videoconference

21   Status Conference hearing by zoomgov technology in the instant matter, and arrange

22   for his appearance on said date as ordered and directed by the Court entitled above, until

23   GERARDO PEREZ, #85726, is released and discharged by the said                       Court;   and that

24   GERARDO PEREZ, #85726, shall thereafter be returned to the custody of the Warden,

25   High Desert State Prison, Indian Springs, Nevada, under safe and secure conduct.

26         DATED this 27th day of July, 2021.

27
                                                            __________________________________
28                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
